AMERICAN HEALTHWAYS, INC.


1996 STOCK INCENTIVE PLAN


SECTION 1. PURPOSE; DEFINITIONS.

        The purpose of the American Healthways, Inc. 1996 Stock Incentive Plan
(the “Plan”) is to enable American Healthways, Inc. (the “Corporation”) to
attract, retain and reward key employees of and consultants to the Corporation
and its Subsidiaries and Affiliates, and directors who are not also employees of
the Corporation, and strengthen the mutuality of interests between such key
employees, consultants and directors by awarding such key employees, consultants
and directors performance-based stock incentives and/or other equity interests
or equity-based incentives in the Corporation, as well as performance-based
incentives payable in cash. The creation of the Plan shall not diminish or
prejudice other compensation programs approved from time to time by the Board.

        For purposes of the Plan, the following terms shall be defined as set
forth below:

    A.            “Affiliate” means any entity other than the Corporation and
its Subsidiaries that is designated by the Board as a participating employer
under the Plan, provided that the Corporation directly or indirectly owns at
least 20% of the combined voting power of all classes of stock of such entity or
at least 20% of the ownership interests in such entity.


    B.            “Board” means the Board of Directors of the Corporation.


    C.            “Common Stock” means the Corporation’s Common Stock, par value
$.001 per share.


    D.            “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor thereto.


    E.            “Committee” means the Committee referred to in Section 2 of
the Plan.


    F.            “Corporation” means American Healthways, Inc., a corporation
organized under the laws of the State of Delaware or any successor corporation.


    G.            “Disability” means disability as determined under the
Corporation’s long-term disability insurance policy.


    H.            “Disinterested Person” shall have the meaning set forth in
Rule 16b-3(c)(2)(i) as promulgated by the Securities and Exchange Commission
(“Commission”) under the Securities Exchange Act of 1934, as amended, or any
successor definition adopted by the Commission.


    I.            “Early Retirement” means retirement, for purposes of this Plan
with the express consent of the Corporation at or before the time of such
retirement, from active employment with the Corporation and any Subsidiary or
Affiliate prior to age 65, in accordance with any applicable early retirement
policy of the Corporation then in effect or as may be approved by the Committee.


    J.            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.


    K.            “Fair Market Value” means with respect to the Stock, as of any
given date or dates, unless otherwise determined by the Committee in good faith,
the reported closing price of a share of such class of Stock on The Nasdaq Stock
Market (“Nasdaq Stock Market”) or such other exchange or market as is the
principal trading market for such class of Stock, or, if no such sale of a share
of such class of Stock is reported on the Nasdaq Stock Market or other exchange
or principal trading market on such date, the fair market value of a share of
such class of Stock as determined by the Committee in good faith.


    L.            “Incentive Stock Option” means any Stock Option intended to be
and designated as an “Incentive Stock Option” within the meaning of Section 422
of the Code.


    M.            “Non-Qualified Stock Option” means any Stock Option that is
not an Incentive Stock Option.


    N.            “Normal Retirement” means retirement from active employment
with the Corporation and any Subsidiary or Affiliate on or after age 65.


    O.            “Other Stock-Based Award” means an award under Section 8 below
that is valued in whole or in part by reference to, or is otherwise based on,
Stock.


    P.            “Outside Director” means a member of the Board who is not an
officer or employee of the Corporation or any Subsidiary or Affiliate of the
Corporation.


    Q.            “Outside Director Restricted Stock” shall have the meaning
provided in Section 9.


    R.            “Plan” means this American Healthways, Inc. 1996 Stock
Incentive Plan, as amended from time to time.


    S.            “Restricted Stock” means an award of shares of Stock that is
subject to restrictions under Section 7 below.


    T.            “Restriction Period” shall have the meaning provided in
Section 7.


    U.            “Retirement” means Normal or Early Retirement.


    V.            “Stock” means the Common Stock.


    W.            “Stock Appreciation Right” means the right pursuant to an
award granted under Section 6 below to surrender to the Corporation all (or a
portion) of a Stock Option in exchange for an amount equal to the difference
between (i) the Fair Market Value, as of the date such Stock Option (or such
portion thereof) is surrendered, of the shares of Stock covered by such Stock
Option (or such portion thereof), subject, where applicable, to the pricing
provisions in Section 6(b)(ii), and (ii) the aggregate exercise price of such
Stock Option (or such portion thereof).


    X.            “Stock Option” or “Option” means any option to purchase shares
of Stock (including Restricted Stock, if the Committee so determines) granted
pursuant to Section 5 or Section 9 below.


    Y.            “Subsidiary” means any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the Corporation
if each of the corporations (other than the last corporation in the unbroken
chain) owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.


        In addition, the terms “Change in Control,” “Potential Change in
Control” and “Change in Control Price” shall have the meanings set forth,
respectively in Sections 10(b), (c) and (d) below and the term “Cause” shall
have the meaning set forth in Section 5(j) below.


SECTION 2. ADMINISTRATION.

        The Plan shall be administered by a Committee of not less than two
Disinterested Persons, who shall be appointed by the Board and who shall serve
at the pleasure of the Board. The functions of the Committee specified in the
Plan may be exercised by an existing Committee of the Board composed exclusively
of Disinterested Persons. The initial Committee shall be the Compensation
Committee of the Board.

        The Committee shall have authority to grant, pursuant to the terms of
the Plan, to officers, other key employees and consultants eligible under
Section 4: (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, and/or (iv) Other Stock-Based Awards.

        In particular, the Committee shall have the authority, consistent with
the terms of the Plan:

    (a) to select the officers and other key employees of and consultants to the
Corporation and its Subsidiaries and Affiliates to whom Stock Options, Stock
Appreciation Rights, Restricted Stock, and/or Other Stock-Based Awards may from
time to time be granted hereunder;


    (b) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock, and/or
Other Stock-Based Awards, or any combination thereof, are to be granted
hereunder to one or more eligible employees;


    (c) to determine the number of shares to be covered by each such award
granted hereunder;


    (d) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Stock Option or other award
and/or the shares of Stock relating thereto, based in each case on such factors
as the Committee shall determine, in its sole discretion); and to amend or waive
any such terms and conditions to the extent permitted by Section 11 hereof;


    (e) to determine whether and under what circumstances a Stock Option may be
settled in cash or Restricted Stock under Section 5(m) or (n), as applicable,
instead of Stock;


    (f) to determine whether, to what extent and under what circumstances Option
grants and/or other awards under the Plan are to be made, and operate, on a
tandem basis vis-a-vis other awards under the Plan and/or cash awards made
outside of the Plan;


    (g) to determine whether, to what extent and under what circumstances Stock
and other amounts payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant (including
providing for and determining the amount (if any) of any deemed earnings on any
deferred amount during any deferral period); and


    (h) to determine whether to require payment withholding requirements in
shares of Stock.


        The Committee shall have the authority to adopt, alter and repeal such
rules, guidelines and practices governing the Plan as it shall, from time to
time, deem advisable; to interpret the terms and provisions of the Plan and any
award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan.

        All decisions made by the Committee pursuant to the provisions of the
Plan shall be made in the Committee’s sole discretion and shall be final and
binding on all persons, including the Corporation and Plan participants.

        Notwithstanding the foregoing, the Committee shall have no authority to
determine the terms or conditions of awards to Outside Directors, which shall be
governed solely by Section 9 hereof.


SECTION 3. SHARES OF STOCK SUBJECT TO PLAN.

        The aggregate number of shares of Stock reserved and available for
distribution under the Plan shall not exceed 7,740,000 shares. Any number of
shares of Stock may be awarded so long as the total shares of Stock awarded does
not exceed 7,740,000 shares. Such shares of Common Stock may consist, in whole
or in part, of authorized and unissued shares or treasury shares.

        If any shares of Stock that have been optioned cease to be subject to a
Stock Option, or if any shares of Stock that are subject to any Restricted Stock
or Other Stock-Based Award granted hereunder are forfeited prior to the payment
of any dividends, if applicable, with respect to such shares of Stock, or any
such award otherwise terminates without a payment being made to the participant
in the form of Stock, such shares shall again be available for distribution in
connection with future awards under the Plan.

        In the event of any merger, reorganization, consolidation,
recapitalization, extraordinary cash dividend, Stock dividend, Stock split or
other change in corporate structure affecting the Stock, an appropriate
substitution or adjustment shall be made in the aggregate number of shares
reserved for issuance under the Plan, in the number and option price of shares
subject to outstanding Options granted under the Plan, in the number of
Non-Qualified Stock Options granted to Outside Directors pursuant to Section 9
of the Plan and in the number of shares subject to other outstanding awards
granted under the Plan as may be determined to be appropriate by the Committee,
in its sole discretion, provided that the number of shares subject to any award
shall always be a whole number. Such adjusted option price shall also be used to
determine the amount payable by the Corporation upon the exercise of any Stock
Appreciation Right associated with any Stock Option. The maximum number of
shares that may be awarded to any participant under Section 4 of this Plan will
be adjusted in the same manner as the number of shares subject to outstanding
Options.


SECTION 4. ELIGIBILITY.

        Officers and other key employees of and consultants to the Corporation
and its Subsidiaries and Affiliates (but excluding members of the Committee and
any person who serves only as a director, except as otherwise provided in
Section 9) who are responsible for or contribute to the management, growth
and/or profitability of the business of the Corporation and/or its Subsidiaries
and Affiliates are eligible to be granted awards under the Plan. No officer or
key employee shall be eligible to receive awards relative to shares of Stock
which exceed 450,000 shares during any year.


SECTION 5. STOCK OPTIONS.

        Stock Options may be granted alone, in addition to or in tandem with
other awards granted under the Plan and/or cash awards made outside of the Plan.
Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.

        Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. Incentive Stock Options may
be granted only to individuals who are employees of the Corporation or any
Subsidiary of the Corporation.

        The Committee shall have the authority to grant to any optionee
Incentive Stock Options, Non-Qualified Stock Options, or both types of Stock
Options (in each case with or without Stock Appreciation Rights).

        Options granted to officers, key employees and consultants under the
Plan shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of the
Plan, as the Committee shall deem desirable.

    (a)       Option Price. The option price per share of Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant
but shall be not less than 100% of the Fair Market Value of the Stock at grant,
in the case of both Incentive Stock Options and Non-Qualified Stock Options (or,
in the case of any employee who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation or of any of
its Subsidiaries, not less than 110% of the Fair Market Value of the Stock at
grant in the case of Incentive Stock Options).


    (b)       Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option or Non-Qualified Stock Option shall be
exercisable more than ten years after the date the Option is granted (or, in the
case of an employee who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation or any of its
Subsidiaries or parent corporations, more than five years after the date the
Option is granted in the case of Incentive Stock Options).


    (c)       Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at or after grant; provided, however, that except as provided in
Section 5(g) and (h) and Section 10, unless otherwise determined by the
Committee at or after grant, no Stock Option shall be exercisable prior to the
first anniversary date of the granting of the Option. The Committee may provide
that a Stock Option shall vest over a period of future service at a rate
specified at the time of grant, or that the Stock Option is exercisable only in
installments. If the Committee provides, in its sole discretion, that any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant in whole or in
part, based on such factors as the Committee shall determine, in its sole
discretion. The Committee may establish performance conditions or other
conditions to the exercisability of any Stock Options, as determined by the
Committee in its sole discretion, which conditions may be waived by the
Committee in its sole discretion.


    (d)       Method of Exercise. Subject to whatever installment exercise
restrictions apply under Section 5(c), Stock Options may be exercised in whole
or in part at any time during the option period, by giving written notice of
exercise to the Corporation specifying the number of shares to be purchased.


        Such notice shall be accompanied by payment in full of the purchase
price, either by check, note or such other instrument as the Committee may
accept. As determined by the Committee, in its sole discretion, at or (except in
the case of an Incentive Stock Option) after grant, payment in full or in part
may also be made in the form of unrestricted Stock already owned by the optionee
or, in the case of the exercise of a Non-Qualified Stock Option or Restricted
Stock, subject to an award hereunder (valued at the Fair Market Value of the
Stock on the date the option is exercised, as determined by the Committee). If
payment of the exercise price is made in part or in full with Stock, the
Committee may award to the employee a new Stock Option to replace the Stock
which was surrendered.

        If payment of the option exercise price of a Non-Qualified Stock Option
is made in whole or in part in the form of Restricted Stock, such Restricted
Stock (and any replacement shares relating thereto) shall remain (or be)
restricted in accordance with the original terms of the Restricted Stock award
in question, and any additional Stock received upon the exercise shall be
subject to the same forfeiture restrictions, unless otherwise determined by the
Committee, in its sole discretion, at or after grant.

        No shares of Stock shall be issued until full payment therefor has been
made. An optionee shall generally have the rights to dividends or other rights
of a stockholder with respect to shares subject to the Option when the optionee
has given written notice of exercise, has paid in full for such shares, and, if
requested, has given the representation described in Section 13(a).

    (e)       Non-Transferability of Options. No Stock Option shall be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution, and all Stock Options shall be exercisable, during the
optionee’s lifetime, only by the optionee.


    (f)       Bonus for Taxes. In the case of a Non-Qualified Stock Option, the
Committee in its discretion may award at the time of grant or thereafter the
right to receive upon exercise of such Stock Option a cash bonus calculated to
pay part or all of the federal and state, if any, income tax incurred by the
optionee upon such exercise.


    (g)       Termination by Death. Subject to Section 5(k), if an optionee’s
employment by the Corporation and any Subsidiary or (except in the case of an
Incentive Stock Option) Affiliate terminates by reason of death, any Stock
Option held by such optionee may thereafter be exercised, to the extent such
option was exercisable at the time of death or (except in the case of an
Incentive Stock Option) on such accelerated basis as the Committee may determine
at or after grant (or except in the case of an Incentive Stock Option, as may be
determined in accordance with procedures established by the Committee) by the
legal representative of the estate or by the legatee of the optionee under the
will of the optionee, for a period of one year (or such other period as the
Committee may specify at or after grant) from the date of such death or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter.


    (h)       Termination by Reason of Disability. Subject to Section 5(k), if
an optionee’s employment by the Corporation and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Disability,
any Stock Option held by such optionee may thereafter be exercised by the
optionee, to the extent it was exercisable at the time of termination or (except
in the case of an Incentive Stock Option) on such accelerated basis as the
Committee may determine at or after grant (or, except in the case of an
Incentive Stock Option, as may be determined in accordance with procedures
established by the Committee), for a period of (i) three years (or such other
period as the Committee may specify at or after grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter, in the case of a Non-Qualified
Stock Option and (ii) one year from the date of termination of employment or
until the expiration of the stated term of such Stock Option, whichever period
is shorter, in the case of an Incentive Stock Option; provided however, that, if
the optionee dies within the period specified in (i) above (or other such period
as the committee shall specify at or after grant), any unexercised Non-Qualified
Stock Option held by such optionee shall thereafter be exercisable to the extent
to which it was exercisable at the time of death for a period of twelve months
from the date of such death or until the expiration of the stated term of such
Stock Option, whichever period is shorter. In the event of termination of
employment by reason of Disability, if an Incentive Stock Option is exercised
after the expiration of the exercise period applicable to Incentive Stock
Options, but before the expiration of any period that would apply if such Stock
Option were a Non-Qualified Stock Option, such Stock Option will thereafter be
treated as a Non-Qualified Stock Option.


    (i)       Termination by Reason of Retirement. Subject to Section 5(k), if
an optionee’s employment by the Corporation and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Normal or
Early Retirement, any Stock Option held by such optionee may thereafter be
exercised by the optionee, to the extent it was exercisable at the time of such
Retirement or (except in the case of an Incentive Stock Option) on such
accelerated basis as the Committee may determine at or after grant (or, except
in the case of an Incentive Stock Option, as may be determined in accordance
with procedures established by the Committee), for a period of (i) three years
(or such other period as the Committee may specify at or after grant) from the
date of such termination of employment or the expiration of the stated term of
such Stock Option, whichever period is the shorter, in the case of a
Non-Qualified Stock Option and (ii) three months from the date of such
termination of employment or the expiration of the stated term of such Stock
Option, whichever period is the shorter, in the event of an Incentive Stock
Option; provided however, that, if the optionee dies within the period specified
in (i) above (or other such period as the Committee shall specify at or after
grant), any unexercised Non-Qualified Stock Option held by such optionee shall
thereafter be exercisable to the extent to which it was exercisable at the time
of death for a period of twelve months from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is shorter.
In the event of termination of employment by reason of Retirement, if an
Incentive Stock Option is exercised after the expiration of the exercise period
applicable to Incentive Stock Options, but before the expiration of the period
that would apply if such Stock Option were a Non-Qualified Stock Option, the
option will thereafter be treated as a Non-Qualified Stock Option.


    (j)       Other Termination. Subject to Section 5(k), unless otherwise
determined by the Committee (or pursuant to procedures established by the
Committee) at or (except in the case of an Incentive Stock Option) after grant,
if an optionee’s employment by the Corporation and any Subsidiary or (except in
the case of an Incentive Stock Option) Affiliate is involuntarily terminated for
any reason other than death, Disability or Normal or Early Retirement, the Stock
Option shall thereupon terminate, except that such Stock Option may be
exercised, to the extent otherwise then exercisable, for the lesser of three
months or the balance of such Stock Option’s term if the involuntary termination
is without Cause. For purposes of this Plan, “Cause” means (i) a felony
conviction of a participant or the failure of a participant to contest
prosecution for a felony, or (ii) a participant’s willful misconduct or
dishonesty, which is directly and materially harmful to the business or
reputation of the Corporation or any Subsidiary or Affiliate. If an optionee
voluntarily terminates employment with the Corporation and any Subsidiary or
(except in the case of an Incentive Stock Option) Affiliate (except for
Disability, Normal or Early Retirement), the Stock Option shall thereupon
terminate; provided, however, that the Committee at grant or (except in the case
of an Incentive Stock Option) thereafter may extend the exercise period in this
situation for the lesser of three months or the balance of such Stock Option’s
term.


    (k)       Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422.


        No Incentive Stock Option shall be granted to any participant under the
Plan if such grant would cause the aggregate Fair Market Value (as of the date
the Incentive Stock Option is granted) of the Stock with respect to which all
Incentive Stock Options issued after December 31, 1986 are exercisable for the
first time by such participant during any calendar year (under all such plans of
the Company and any Subsidiary) to exceed $100,000.

        To the extent permitted under Section 422 of the Code or the applicable
regulations thereunder or any applicable Internal Revenue Service pronouncement:

    (ii)       if (x) a participant’s employment is terminated by reason of
death, Disability or Retirement and (y) the portion of any Incentive Stock
Option that is otherwise exercisable during the post-termination period
specified under Section 5(g), (h) or (i), applied without regard to the $100,000
limitation contained in Section 422(d) of the Code, is greater than the portion
of such Option that is immediately exercisable as an “Incentive Stock Option”
during such post-termination period under Section 422, such excess shall be
treated as a Non-Qualified Stock Option; and


    (iii)       if the exercise of an Incentive Stock Option is accelerated by
reason of a Change in Control, any portion of such Option that is not
exercisable as an Incentive Stock Option by reason of the $100,000 limitation
contained in Section 422(d) of the Code shall be treated as a Non-Qualified
Stock Option.


    (l)       Buyout Provisions. The Committee may at any time offer to buy out
for a payment in cash, Stock or Restricted Stock an Option previously granted,
based on such terms and conditions as the Committee shall establish and
communicate to the optionee at the time that such offer is made.


    (m)       Settlement Provisions. If the option agreement so provides at
grant or (except in the case of an Incentive Stock Option) is amended after
grant and prior to exercise to so provide (with the optionee’s consent), the
Committee may require that all or part of the shares to be issued with respect
to the spread value of an exercised Option take the form of Restricted Stock,
which shall be valued on the date of exercise on the basis of the Fair Market
Value (as determined by the Committee) of such Restricted Stock determined
without regards to the forfeiture restrictions involved.


    (n)       Performance and Other Conditions. The Committee may condition the
exercise of any Option upon the attainment of specified performance goals or
other factors as the Committee may determine, in its sole discretion. Unless
specifically provided in the option agreement, any such conditional Option shall
vest immediately prior to its expiration if the conditions to exercise have not
theretofore been satisfied. The shares of Common Stock acquired pursuant to any
conditional Option shall not be transferable by an Optionee subject to Section
16(a) of the Exchange Act within six months of the date such Option first
becomes exercisable.



SECTION 6. STOCK APPRECIATION RIGHTS.

        A.    Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Stock Option.

        A Stock Appreciation Right or applicable portion thereof granted with
respect to a given Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, subject to such
provisions as the Committee may specify at grant where a Stock Appreciation
Right is granted with respect to less than the full number of shares covered by
a related Stock Option.

        A Stock Appreciation Right may be exercised by an optionee, subject to
Section 6(b), in accordance with the procedures established by the Committee for
such purpose. Upon such exercise, the optionee shall be entitled to receive an
amount determined in the manner prescribed in Section 6(b). Stock Options
relating to exercised Stock Appreciation Rights shall no longer be exercisable
to the extent that the related Stock Appreciation Rights have been exercised.

        B.    Terms and Conditions. Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:

    (i)       Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan; provided, however, that any Stock Appreciation Right granted to an
optionee subject to Section 16(a) of the Exchange Act subsequent to the grant of
the related Stock Option shall not be exercisable during the first six months of
its term. The exercise of Stock Appreciation Rights held by optionees who are
subject to Section 16(a) of the Exchange Act shall comply with Rule 16b-3(e)
thereunder, to the extent applicable. In particular, such Stock Appreciation
Rights shall be exercisable only pursuant to an irrevocable election made at
least six months prior to the date of exercise or within the applicable ten
business day “window” periods specified in Rule 16b-3(e)(3).


    (ii)       Upon the exercise of a Stock Appreciation Right, an optionee
shall be entitled to receive an amount in cash and/or shares of Stock equal in
value to the excess of the Fair Market Value of one share of Stock over the
option price per share specified in the related Stock Option multiplied by the
number of shares in respect of which the Stock Appreciation Right shall have
been exercised, with the Committee having the right to determine the form of
payment. When payment is to be made in shares, the number of shares to be paid
shall be calculated on the basis of the Fair Market Value of the shares on the
date of exercise. When payment is to be made in cash, such amount shall be
calculated on the basis of the average of the highest and lowest quoted selling
price, regular way, of the Stock on the Nasdaq Stock Market or such other
exchange or market as is the principal trading market for the Stock, or, if no
such sale of Stock is reported on such date, the fair market value of the Stock
as determined by the Committee in good faith.


    (iii)       Stock Appreciation Rights shall be transferable only when and to
the extent that the underlying Stock Option would be transferable under Section
5(e) of the Plan.


    (iv)       Upon the exercise of a Stock Appreciation Right, the Stock Option
or part thereof to which such Stock Appreciation Right is related shall be
deemed to have been exercised for the purpose of the limitation set forth in
Section 3 of the Plan on the number of shares of Stock to be issued under the
Plan.


    (v)       The Committee, in its sole discretion, may also provide that, in
the event of a Change in Control and/or a Potential Change in Control, the
amount to be paid upon the exercise of a Stock Appreciation Right shall be based
on the Change in Control Price, subject to such terms and conditions as the
Committee may specify at grant.


    (vi)       The Committee may condition the exercise of any Stock
Appreciation Right upon the attainment of specified performance goals or other
factors as the Committee may determine, in its sole discretion. Unless
specifically provided in the applicable award agreement, any such conditional
Stock Appreciation Right held by a grantee subject to Section 16(a) of the
Exchange Act shall not be exercisable until the expiration of six months
following the satisfaction of the condition giving rise to such Stock
Appreciation Right.



SECTION 7. RESTRICTED STOCK.

        A.    Administration. Shares of Restricted Stock may be issued either
alone, in addition to or in tandem with other awards granted under the Plan
and/or cash awards made outside the Plan. The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares of Restricted Stock to be awarded to
any person, the price (if any) to be paid by the recipient of Restricted Stock
(subject to Section 7(b)), the time or times within which such awards may be
subject to forfeiture, and the other terms, restrictions and conditions of the
awards in addition to those set forth in Section 7(c).

        The Committee may condition the grant of Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
may determine, in its sole discretion.

        The provisions of Restricted Stock awards need not be the same with
respect to each recipient.

        B.    Awards and Certificates. The prospective recipient of a Restricted
Stock award shall not have any rights with respect to such award, unless and
until such recipient has executed an agreement evidencing the award and has
delivered a fully executed copy thereof to the Corporation, and has otherwise
complied with the applicable terms and conditions of such award.

    (i)       The purchase price for shares of Restricted Stock shall be
established by the Committee and may be zero.


    (ii)       Awards of Restricted Stock must be accepted within a period of 60
days (or such shorter period as the Committee may specify at grant) after the
award date, by executing a Restricted Stock Award Agreement and paying whatever
price (if any) is required under Section 7(b)(i).


    (iii)       Each participant receiving a Restricted Stock award shall be
issued a stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.


    (iv)       The Committee shall require that the stock certificates
evidencing such shares be held in custody by the Corporation until the
restrictions thereon shall have lapsed, and that, as a condition of any
Restricted Stock award, the participant shall have delivered a stock power,
endorsed in blank, relating to the Stock covered by such award.


        C.    Restrictions and Conditions. The shares of Restricted Stock
awarded pursuant to this Section 7 shall be subject to the following
restrictions and conditions:

    (i)       In accordance with the provisions of this Plan and the award
agreement, during a period set by the Committee commencing with the date of such
award (the “Restriction Period”), the participant shall not be permitted to
sell, transfer, pledge, assign or otherwise encumber shares of Restricted Stock
awarded under the Plan. Within these limits, the Committee, in its sole
discretion, may provide for the lapse of such restrictions in installments and
may accelerate or waive such restrictions in whole or in part, based on service,
performance and/or such other factors or criteria as the Committee may
determine, in its sole discretion.


    (ii)       Except as provided in this paragraph (ii) and Section 7(c)(i),
the participant shall have, with respect to the shares of Restricted Stock, all
of the rights of a stockholder of the Corporation, including the right to vote
the shares, and the right to receive any cash dividends. The Committee, in its
sole discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determines,
reinvested, subject to Section 14(e), in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Pursuant
to Section 3 above, Stock dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued. If the Committee so determines,
the award agreement may also impose restrictions on the right to vote and the
right to receive dividends.


    (iii)       Subject to the applicable provisions of the award agreement and
this Section 7, upon termination of a participant’s employment with the
Corporation and any Subsidiary or Affiliate for any reason during the
Restriction Period, all shares still subject to restriction will vest, or be
forfeited, in accordance with the terms and conditions established by the
Committee at or after grant.


    (iv)       If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
certificates for an appropriate number of unrestricted shares shall be delivered
to the participant promptly.


        D.    Minimum Value Provisions. In order to better ensure that award
payments actually reflect the performance of the Corporation and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a restricted stock award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.


SECTION 8. OTHER STOCK-BASED AWARDS.

        A.    Administration. Other Stock-Based Awards, including, without
limitation, performance shares, convertible preferred stock, convertible
debentures, exchangeable securities and Stock awards or options valued by
reference to earnings per share or Subsidiary performance, may be granted either
alone or in addition to or in tandem with Stock Options, Stock Appreciation
Rights or Restricted Stock granted under the Plan and/or cash awards made
outside of the Plan; provided that no such Other Stock-Based Awards may be
granted in tandem with Incentive Stock Options if that would cause such Stock
Options not to qualify as Incentive Stock Options pursuant to Section 422 of the
Code.

        Subject to the provisions of the Plan, the Committee shall have
authority to determine the persons to whom and the time or times at which such
awards shall be made, the number of shares of Stock to be awarded pursuant to
such awards, and all other conditions of the awards; provided that for Other
Stock-Based Awards that do not contain a three-year restriction period on
vesting, the number of shares of Common Stock to which such Other Stock-Based
Awards relate shall not exceed 10% of the total number of shares of Common Stock
authorized for issuance under the Plan. The Committee may also provide for the
grant of Stock upon the completion of a specified performance period.

        The provisions of Other Stock-Based Awards need not be the same with
respect to each recipient.

        B.    Terms and Conditions. Other Stock-Based Awards made pursuant to
this Section 8 shall be subject to the following terms and conditions:

    (i)       Shares subject to awards under this Section 8 and the award
agreement referred to in Section 8(b)(v) below, may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.


    (ii)       Subject to the provisions of this Plan and the award agreement
and unless otherwise determined by the Committee at grant, the recipient of an
award under this Section 8 shall be entitled to receive, currently or on a
deferred basis, interest or dividends or interest or dividend equivalents with
respect to the number of shares covered by the award, as determined at the time
of the award by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Stock or otherwise reinvested.


    (iii)       Any award under Section 8 and any Stock covered by any such
award shall vest or be forfeited to the extent so provided in the award
agreement, as determined by the Committee, in its sole discretion.


    (iv)       In the event of the participant’s Retirement, Disability or
death, or in cases of special circumstances, the Committee may, in its sole
discretion, waive in whole or in part any or all of the remaining limitations
imposed hereunder (if any) with respect to any or all of an award under this
Section 8.


    (v)       Each award under this Section 8 shall be confirmed by, and subject
to the terms of, an agreement or other instrument by the Corporation and the
participant.


    (vi)       Stock (including securities convertible into Stock) issued on a
bonus basis under this Section 8 may be issued for no cash consideration. Stock
(including securities convertible into Stock) purchased pursuant to a purchase
right awarded under this Section 8 shall be priced at least 85% of the Fair
Market Value of the Stock on the date of grant.



SECTION 9. AWARDS TO OUTSIDE DIRECTORS.

        A.    General. The provisions of this Section 9 shall apply only to
awards to Outside Directors in accordance with this Section 9. The Committee
shall have no authority to determine the timing of or the terms or conditions of
any award under this Section 9. On and after the date of the Corporation’s 2004
Annual Meeting of Stockholders, no grants shall be made to Outside Directors
pursuant to Sections 9(B) through 9(I) hereof, but awards to Outside Directors
shall only be made pursuant to Sections 9(J) through 9(T) hereof.

        B.     On the date of each Annual Meeting of Stockholders of the
Corporation, commencing with the 1996 Annual Meeting of Stockholders, each
Outside Director will receive an automatic grant of restricted stock pursuant to
this Section 9 (the “Outside Directors Restricted Stock”) in a number of shares
of stock which will be determined by dividing:

    (i)       $10,000 by


    (ii)       the average of the daily closing bid price of the Stock for the
first five (5) trading days of the month in which the Annual Meeting is held (as
reported in The Wall Street Journal), rounding up or down any fractional share
of Stock to the nearest whole share.


The Outside Director Restricted Stock award shall be adjusted annually on the
date of the Annual Meeting of Stockholders by the percentage change from the
previous year in the Consumer Price Index, Urban Wage Earners and Clerical
Workers (1982-1984 = 100), All Cities Average; provided, however, that such
annual increase shall not exceed six percent.

        C.     The Outside Director Restricted Stock shall vest as follows:

    (i)       Of the aggregate number of shares of Outside Director Restricted
Stock granted on the date of each Annual Meeting of Stockholders, one-third of
the Outside Director Restricted Stock shall immediately vest on the date of
grant;


    (ii)       At the first Annual Meeting of Stockholders following the Annual
Meeting at which the Outside Director Restricted Stock was granted, if the
grantee is still serving as a director of the Corporation, the Outside Director
Restricted Stock shall vest with respect to one-half of the remaining shares of
the Outside Director Restricted Stock; and


    (iii)       At the second Annual Meeting of Stockholders following the
Annual Meeting at which the Outside Director Restricted Stock was granted, if
the director is still serving as a director of the Corporation, the Outside
Director Restricted Stock shall vest with respect to the remaining shares of the
Outside Director Restricted Stock.


        D.     Until the earlier of (i) five years from the date of grant and
(ii) the date on which the Outside Director ceases to serve as a director of the
Corporation (the”Outside Director Period of Restriction), no Outside Director
Restricted Stock may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution.

        Each certificate representing Outside Director Restricted Stock granted
pursuant to this Section 9 shall bear the following legend:

  “The sale or other transfer of the shares represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the American Healthways, Inc. 1996 Stock
Incentive Plan (the “Plan”), and rules of administration adopted pursuant to
such Plan. A copy of the Plan and the rules of such Plan may be obtained from
the Secretary of American Healthways, Inc.”


Once the Outside Director Period of Restriction has lapsed, the grantee shall be
entitled to have the legend required by this Section 9 removed from such stock
certificate(s); provided however, that such certificate shall be subject to any
legend required by applicable state or federal law.

        E.     From the date on which the Outside Director Restricted Stock is
granted, grantees awarded such Stock may exercise full voting rights with
respect to the Outside Director Restricted Stock.

        F.     Grantees holding Outside Director Restricted Stock that has
vested in accordance with Section 9(c) hereof, shall be entitled to receive all
dividends and other distributions paid with respect to such shares of Stock
while they are so held. If any such dividends, or distributions are paid in
Stock, such shares of Stock shall be subject to the same restrictions on
transferability as the shares of Outside Director Restricted Stock with respect
to which they were paid.

        G.     Grantees of Outside Director Restricted Stock shall enter into a
Restricted Stock Award Agreement with the Corporation setting forth the
restrictions imposed on the Stock granted to him or her.

        H.      All restrictions imposed on the Outside Director Restricted
Stock shall expire automatically upon a Change in Control, but shall not
otherwise be subject to Section 10 hereof.

        I.     All shares of Outside Director Restricted Stock which have not
vested in accordance with Section 9(c) hereof, at the time of a grantee’s
resignation, removal or failure to be elected as a member of the Board of
Directors shall be forfeited and such forfeited shares shall again be available
for award hereunder.

        J.     The Board may not amend or alter this Section 9, except as
provided in Section 11, without the approval of the holders of a majority of the
issued and outstanding shares of Common Stock, and in no event shall this
Section 9 be amended more than once every six months, other than to comply with
changes in the Exchange Act, Code or the Employee Retirement Income Security Act
of 1974, as amended, or the regulations thereunder.

        K.    Grant of Stock Options. Non-Qualified Stock Options will be
awarded under this Plan pursuant to the following formula:

    (i)       On the date of his or her initial election to the Board, whether
such election is by the Board or by the Corporation’s stockholders, each Outside
Director shall be granted a Non-Qualified Stock Option (an “Initial Option”) to
purchase up to 15,000 shares of the Corporation’s Common Stock, the amount of
shares to be determined by the Board, subject to adjustment as provided in
Section 3, provided that such Optionee has not received an Initial Option on any
previous date.


    (ii)       Commencing with the 2004 Annual Meeting of Stockholders and
continuing in effect for each subsequent Annual Meeting, each Outside Director
who has served as a director of the Corporation for at least twelve (12) months
will be automatically granted on the date of each such Annual Meeting a
Non-Qualified Stock Option to purchase up to 5,000 shares of the Corporation’s
Common Stock, the amount of shares to be determined by the Board, subject to
adjustment as provided in Section 3.


    (iii)       Each Outside Director, other than directors elected to the Board
in 2003, will be granted on the date of the 2004 Annual Meeting of Stockholders
a Non-Qualified Stock Option (the “2003 Option”) to purchase 5,000 shares of the
Corporation’s Common Stock, subject to adjustment as provided in Section 3, at
an exercise price of $35.77 per share (the closing price of the Corporation’s
Common Stock on September 2, 2003).


        L.    Stock Option Price. Except for the 2003 Options granted pursuant
to subsection (k)(iii) above, each Non-Qualified Stock Option granted pursuant
to this Section 9 shall represent the right to purchase the shares of Common
Stock represented thereby at the Fair Market Value on the date the Non-Qualified
Stock Option is granted.

        M.    Stock Option Agreement. The grant of any Non-Qualified Stock
Option shall be evidenced by a written Stock Option Agreement executed by the
Corporation and the Optionee. The Stock Option Agreement shall contain the
number of shares of Common Stock subject to the Non-Qualified Stock Option
evidenced thereby, the other essential terms of the Non-Qualified Stock Option
determined in accordance with Section 9 hereof, and other terms that are not
inconsistent with requirements of this Plan.

        N.    Exercisability.

    (i)       One-third of the Non-Qualified Stock Options granted pursuant to
Section 9(k) shall vest immediately as of the date of grant.


    (ii)       One-third of the Non-Qualified Stock Options granted pursuant to
Section 9(k) shall vest on the first anniversary of the date of grant, provided
that the grantee is still serving as a director of the Corporation on such date.


    (iii)       The remaining one-third of the Non-Qualified Stock Options
granted pursuant to Section 9(k) shall vest on the second anniversary of the
date of grant, provided that the grantee is still serving as a director of the
Corporation on such date.


        O.    Term. All Non-Qualified Stock Options shall have a term of ten
years from the date of grant, subject to earlier termination as hereinafter
provided.

        P.    Forfeiture. Non-Qualified Stock Options that have not become
exercisable on the date the Optionee ceases to serve as a director of the
Corporation for any reason shall be forfeited and terminated immediately upon
termination of service.

        Q.    Termination of Stock Options. Non-Qualified Stock Options that
have become exercisable on the date the termination or expiration of the
Optionee’s position as a director may be exercised as follows:

    (i)       Termination or Resignation from Board following Two Terms as a
Director


          If the Optionee shall cease to be a director of the Corporation for
any reason other than involuntary termination by the Corporation for Cause and
if the Optionee has served at least two full terms as a director of the
Corporation, each Non-Qualified Stock Option granted to Optionee shall
immediately vest and become fully exercisable and may be exercised by the
Optionee for a period of one year from the date of such termination or cessation
or until the expiration of the stated term of the Option, whichever period is
the shorter (the “Exercise Period”); provided, however, that if the Optionee
dies during the Exercise Period, any unexercised Non-Qualified Stock Option held
by such Optionee shall thereafter be exercisable for a period of three years
from the date of such death or until the expiration of the stated term of the
Option, whichever is shorter.


    (ii)        Retirement or Disability


    If the Optionee shall cease to be a director of the Corporation by reason of
retirement or Disability before the Optionee serves two full terms as a director
of the Corporation, the Optionee may exercise the Non-Qualified Stock Option if
and to the extent it was exercisable on the date of such cessation. Such
Non-Qualified Stock Option may be exercised for a period of one year from the
date of such cessation or until the expiration of the stated term of such
Non-Qualified Stock Option, whichever period is shorter.


    (iii)        Death


    If the Optionee shall cease to be a director of the Corporation by reason of
death at any time, the Non-Qualified Stock Option shall vest and become
immediately exercisable. Such Non-Qualified Stock Option may be exercised for a
period of three years from the date of such death or until the expiration of the
stated term of such Non-Qualified Stock Option, whichever period is shorter.


    (iv)           Termination for any other reason other than Cause


    If the Optionee shall cease to be a director of the Corporation for any
reason other than retirement, Disability, or death before the Optionee serves
two full terms as a director of the Corporation, the Optionee may exercise the
Non-Qualified Stock Option, to the extent it was exercisable on the date of such
cessation, if the Optionee’s position as a director was involuntarily terminated
by the Corporation without Cause (as defined in Section 5(j)). Such
Non-Qualified Stock Options, if exercised, must be exercised within the lesser
of three months from the date of cessation or until the expiration of the stated
term of the Non-Qualified Stock Option, whichever period is shorter.


    (v)        Termination for Cause


    If the Corporation terminates the Optionee’s position as a director of the
Corporation for Cause, the Non-Qualified Stock Option shall immediately
terminate.


        R.    Method of Exercise. A Non-Qualified Stock Option shall be
exercised by delivering to the Corporate Secretary of the Corporation a written
notice of exercise in the form prescribed by the Corporate Secretary for use
from time to time. Such notice of exercise shall indicate the number of shares
for which the Non-Qualified Stock Option is exercised and shall be accompanied
by the full exercise price for the Non-Qualified Stock Options exercised.

        S.    Payment of Exercise Price. The exercise price may be paid in cash
(including certified or cashier’s check, bank draft or money order), Common
Stock, or a combination of Common Stock and cash. The Common Stock so delivered
shall be valued at the Fair Market Value of the Common Stock on the date of
exercise. No shares of Common Stock shall be issued or delivered until full
payment has been made.

        T.    Transferability. Non-Qualified Stock Options shall not be
transferable without the prior written consent of the Committee other than (i)
transfers by the Optionee to a member of his or her Immediate Family or a trust
for the benefit of Optionee or a member of his or her Immediate Family, or (ii)
transfers by will or by the laws of descent and distribution. For purposes of
this Section 9(t), “Immediate Family” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and shall include adoptive relationships.


SECTION 10. CHANGE IN CONTROL PROVISIONS.

        A. Impact of Event. In the event of:

          (1) a “Change in Control” as defined in Section 10(b) or


          (2) a “Potential Change in Control” as defined in Section 10(c), but
only if and to the extent so determined by the Committee or the Board at or
after grant (subject to any right of approval expressly reserved by the
Committee or the Board at the time of such determination),


the following acceleration and valuation provisions shall apply if so determined
by the Board in its sole discretion:

    (i)       Any Stock Appreciation Rights (including, without limitation, any
Limited Stock Appreciation Rights) outstanding for at least six months and any
Stock Option awarded under the Plan not previously exercisable and vested shall
become fully exercisable and vested.


    (ii)       The restrictions applicable to any Restricted Stock and Other
Stock-Based Awards, in each case to the extent not already vested under the
Plan, shall lapse and such shares and awards shall be deemed fully vested.


    (iii)       Except as otherwise provided in Section 10(a)(iv) below, the
value of all outstanding Stock Options, Stock Appreciation Rights, Restricted
Stock and Other Stock-Based Awards, in each case to the extent vested, shall,
unless otherwise determined by the Committee in its sole discretion at or
(except in the case of an Incentive Stock Option) after grant but prior to any
Change in Control, be cashed out on the basis of the “Change in Control Price”
as defined in Section 10(d) as of the date such Change in Control or such
Potential Change in Control is determined to have occurred or such other date as
the Committee may determine prior to the Change in Control.


    (iv)       In the case of any Stock Options, Stock Appreciation Rights,
Restricted Stock and Other Stock-Based Awards held by any person subject to
Section 16(a) of the Exchange Act, the value of all such Stock Options, Stock
Appreciation Rights, Restricted Stock or Other Stock-Based Awards, in each case
to the extent that they are vested and have been held for at least six months,
shall (unless otherwise determined by the Committee in its sole discretion) be
cashed out on the basis of the “Change in Control Price” as defined in Section
10(d) as of the date of such Change in Control or such Potential Change in
Control is determined to have occurred, but only if the Change in Control or
Potential Change in Control is outside the control of the grantee for purposes
of Rule 16b-3(e)(3) under the Exchange Act, or any successor provision
promulgated by the Securities and Exchange Commission.


        B.    Definition of Change in Control. For purposes of Section 10(a), a
“Change in Control” means the happening of any of the following:

    (i)       any person or entity, including a “group” as defined in Section
13(d)(3) of the Exchange Act, other than the Corporation or a wholly-owned
subsidiary thereof or any employee benefit plan of the Corporation or any of its
Subsidiaries, becomes the beneficial owner of the Corporation’s securities
having 35% or more of the combined voting power of the then outstanding
securities of the Corporation that may be cast for the election of directors of
the Corporation (other than as a result of an issuance of securities initiated
by the Corporation in the ordinary course of business); or


    (ii)       as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Corporation or any successor corporation or entity entitled to vote
generally in the election of the directors of the Corporation or such other
corporation or entity after such transaction are held in the aggregate by the
holders of the Corporation’s securities entitled to vote generally in the
election of directors of the Corporation immediately prior to such transaction;
or


    (iii)       during any period of two consecutive years, individuals who at
the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Corporation’s stockholders, of each director of the
Corporation first elected during such period was approved by a vote of at least
two-thirds of the directors of the Corporation then still in office who were
directors of the Corporation at the beginning of any such period.


        C.    Definition of Potential Change in Control. For purposes of Section
10(a), a “Potential Change in Control” means the happening of any one of the
following:

    (i)       The approval by stockholders of an agreement by the Corporation,
the consummation of which would result in a Change in Control of the Corporation
as defined in Section 10(b); or


    (ii)       The acquisition of beneficial ownership, directly or indirectly,
by any entity, person or group (other than the Corporation or a Subsidiary or
any Corporation employee benefit plan (including any trustee of such plan acting
as such trustee)) of securities of the Corporation representing 5% or more of
the combined voting power of the Corporation’s outstanding securities and the
adoption by the Committee of a resolution to the effect that a Potential Change
in Control of the Corporation has occurred for purposes of this Plan.


        D.    Change in Control Price. For purposes of this Section 10, “Change
in Control Price” means the highest price per share paid in any transaction
reported on the Nasdaq Stock Market or such other exchange or market as is the
principal trading market for the Stock, or paid or offered in any bona fide
transaction related to a Potential or actual Change in Control of the
Corporation at any time during the 60 day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee
except that, in the case of Incentive Stock Options and Stock Appreciation
Rights relating to Incentive Stock Options, such price shall be based only on
transactions reported for the date on which the optionee exercises such Stock
Appreciation Rights or, where applicable, the date on which a cash out occurs
under Section 10(a)(iii).


SECTION 11. AMENDMENTS AND TERMINATION.

        The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Stock Appreciation Right,
Restricted Stock, Other Stock-Based Award or Outside Director Restricted Stock
theretofore granted, without the optionee’s or participant’s consent or which,
without the approval of the Corporation’s stockholders, would:

    (a)       except as expressly provided in this Plan, increase the total
number of shares reserved for the purpose of the Plan;


    (b)       materially increase the benefits accruing to participants under
the Plan; or


    (c)       materially modify the requirements as to eligibility for
participation in the Plan.


        The Committee may amend the terms of any Stock Option or other award
theretofore granted, prospectively or retroactively, but, subject to Section 3
above, no such amendment shall impair the rights of any holder without the
holder’s consent. The Committee may also substitute new Stock Options for
previously granted Stock Options (on a one for one or another basis), provided
that the Committee may not modify any outstanding Stock Option so as to specify
a lower exercise price or accept the surrender of an outstanding Stock Option
and authorize the granting of a new Stock Option in substitution therefor
specifying a lower exercise price. Subject to the above provisions, the Board
shall have broad authority to amend the Plan to take into account changes in
applicable securities and tax laws and accounting rules, as well as other
developments.


SECTION 12. UNFUNDED STATUS OF PLAN.

        The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Corporation, nothing contained herein shall give
any such participant or optionee any rights that are greater than those of a
general creditor of the Corporation. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Stock or payments in lieu of or with respect
to awards hereunder; provided, however, that, unless the Committee otherwise
determines with the consent of the affected participant, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.


SECTION 13. GENERAL PROVISIONS.

        A.     The Committee may require each person purchasing shares pursuant
to a Stock Option or other award under the Plan to represent to and agree with
the Corporation in writing that the optionee or participant is acquiring the
shares without a view to distribution thereof. The certificates for such shares
may include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.

        All certificates for shares of Stock or other securities delivered under
the Plan shall be subject to such stock-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

        B.     Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

        C.     The adoption of the Plan shall not confer upon any employee of
the Corporation or any Subsidiary or Affiliate any right to continued employment
with the Corporation or a Subsidiary or Affiliate, as the case may be, nor shall
it interfere in any way with the right of the Corporation or a Subsidiary or
Affiliate to terminate the employment of any of its employees at any time.

        D.     No later than the date as of which an amount first becomes
includible in the gross income of the participant for Federal income tax
purposes with respect to any award under the Plan, the participant shall pay to
the Corporation, or make arrangements satisfactory to the Committee regarding
the payment of, any Federal, state, or local taxes of any kind required by law
to be withheld with respect to such amount. The Committee may require
withholding obligations to be settled with Stock, including Stock that is part
of the award that gives rise to the withholding requirement. The obligations of
the Corporation under the Plan shall be conditional on such payment or
arrangements and the Corporation and its Subsidiaries or Affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.

        E.     The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Stock (or other types of Plan awards) at
the time of any dividend payment shall only be permissible if sufficient shares
of Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options and other Plan awards).

        F.     The Plan and all awards made and actions taken thereunder shall
be governed by and construed in accordance with the laws of the State of
Delaware.

        G.     The members of the Committee and the Board shall not be liable to
any employee or other person with respect to any determination made hereunder in
a manner that is not inconsistent with their legal obligations as members of the
Board. In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any option granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such Committee member is liable
for negligence or misconduct in the performance of his duties; provided that
within 60 days after institution of any such action, suit or proceeding, the
Committee member shall in writing offer the Corporation the opportunity, at its
own expense, to handle and defend the same.

        H.     In addition to any other restrictions on transfer that may be
applicable under the terms of this Plan or the applicable award agreement, no
Option, Stock Appreciation Right, Restricted Stock award, or Other Stock-Based
Award or other right issued under this Plan is transferable by the participant
other than by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined under the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended. The designation of
a beneficiary will not constitute a transfer.


SECTION 14. EFFECTIVE DATE OF PLAN.

        The Plan shall be effective as of the date of approval of the Plan by a
majority of the votes cast by the holders of the Corporation’s Stock.


SECTION 15. TERM OF PLAN.

        No Stock Option, Stock Appreciation Right, Restricted Stock award, Other
Stock-Based Award or Outside Director Restricted Stock award shall be granted
pursuant to the Plan on or after October 25, 2011, but awards granted prior to
October 25, 2011 may be extended beyond that date.